DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-10, 12-15, 18-20 and 23 are pending and examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
	Applicants argument that the reference fails to teach direct introduction into a plant prtoplast of CAS9 protein and ‘naked’ RNA is not persuasive because the WO ‘596 publication is quite articulate in its description of the vector free genome editing performed on the plant protoplasts of Example 4. Further, Applicants remarks that the method is also novel in that it better avoids incorporation of vector DNA is not a feature that is recited in the instant claims and a CAS9 gene editing method using a vector approach can produce a plant where elimination of inadvertently incorporated vector DNA is accomplished by back-crossing for example and the claims are not limited to clonally propagated plants.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-10, 12-15, 18-20 remain and new claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/065596 published 1 May 2014 in view of U.S. Patent 7,250,559 issued 31 July 2007; U.S. Patent 5,917,128 issued 29 June 1999; and Lelivelt C. et al. Plant Molecular Biology, (2005) vol. 58: pp. 763-774.

In addition, claims 3, 15, 19 and 23 further recite GSL-ALK a glucosinolate-oxoglutarate-dependent dioxygenase gene (claims 3 and 22); protoplasts from Brassica oleracea and regeneration of a plant from callus (claims 15 and 19); and a method of genome editing lettuce protoplasts with no vector DNA and regenerating a stable genome edited lettuce plant (claim 23).
In the WO ‘596 publication, claims 24-30 and Example 4 on pages 43-45 teach vector free gene editing in a plant protoplast by complexing recombinant Cas9 protein with either a single guide sequence including portions of the dual guide sequences (see Example 4 claim 24 and claims 26-27) or complexing using dual guide sequences crRNA and tracrRNA (claim 25); transfecting Arabidopsis protoplasts with the ribonucleoprotein (RNP i.e. Cas9/sgRNA complex [Cas9 protein and two sgRNAs]) thereby targeting a mutation to DNA in a plant cell (Example 4 section 4-3 especially on page 45 line 1, and in claim 24); ‘knocking out’ an endogenous gene (Example 4-2, i.e. disruption of the Arabidopsis BRI1 gene); regenerating a plant from a genome edited protoplast (Example 4 and claims 24-39, 40 and claim 50); transfecting using altered Cas9 having Asp to Ala at the catalytic residue (claims 24, 32, 35-36); wherein Streptococcus pyogenes is the source of the Cas9 protein (claim 34); including nuclear targeting sequence or NLS attached to the N-terminus of the Cas protein (Example 4-1) and a Cas recognizing NGG trinucleotide (Example 4-2).

The ‘128 Patent teaches regeneration of a Brassica oleracea from protoplasts by culturing callus or microcalli (see paragraph spanning columns 2-3 and Example 6 in column 6).
Lilevlt teaches protoplast transformation and regeneration of lettuce (see page 766).
It would have been obvious at the time of filing to knock out Brassica oleracea GSL-ALK gene expression because eliminating the production of glucosinolates is an improvement of the nutritional quality of Brassica crops and it is a goal of the agricultural industry. One of ordinary skill would have been motivated by the teachings of the ‘559 and ‘128 Patents by knowing the identity of the gene (BoGSL-ALK) as the source of glucosinolates and that knocking out the BoGSL-ALK gene would eliminate them; and that techniques for modifying the genome in a non-GMO fashion such as by the CRISPR Cas9 RNP methods of the WO ‘596 publication and that Brassica protoplasts knocked-out at the BoGSL-ALK locus could be regenerated into whole plants and that markers for lettuce BoGSL-ALK were available for gene identification and targeting in lettuce (see column 24, example 2 lines 25-31). Moreover, one of ordinary skill would have a reasonable expectation of success given that the level of the art for making Brassica oleracea protoplasts and regenerating Brassica oleracea plants was high given the success of the ‘128 Patent; and that the BoGSL-ALK gene was also known to be a recognized target that when knocked out would provide for the beneficial elimination of glucosinolates in Brassica species; In addition, modifying the genome of lettuce using the 


Claims 1-6, 8-10, 12-15, 18-20 remain and new claim 23 is rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663